Citation Nr: 0120997	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-02 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1988 to June 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 RO decision which denied the veteran's 
claim for service connection for a back disorder.


FINDINGS OF FACT

Any current chronic back disorder began years after the 
veteran's active service and was not caused by any incident 
of service.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001);  38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from October 
1988 to June 1993. His service medical records indicate that 
he received treatment for neck and lower back pain in January 
1989, which he said began with a motor vehicle accident in 
December 1988.  X-rays of the lumbosacral spine were within 
normal limits.  He was diagnosed with a low back strain, and 
his condition was noted to be resolving later in January 
1989.  Service medical records are negative for any further 
complaints or findings of a back disorder.  At a May 1991 
redeployment examination, the spine was noted to be normal, 
and on an accompanying medical history form the veteran 
denied a history of recurrent back pain.

The veteran filed his claim for service connection for a back 
disorder in April 1999.  

The RO denied the veteran's claim for service connection for 
a back disorder in a September 1999 rating decision, finding 
the claim to be not well-grounded.  The RO sent the veteran a 
September 1999 letter notifying him of this action, along 
with a copy of the rating decision, and these documents 
informed him of the evidence required to substantiate a claim 
for service connection.

In his December 1999 notice of disagreement, the veteran said 
he would submit statements from family and friends 
documenting his back condition.  He did not submit such 
evidence.

A December 1999 statement of the case informed the veteran of 
the law pertaining to service connection and the evidence 
required to substantiate his claim.

The veteran filed his substantive appeal in January 2000.  He 
claimed to have  experienced back problems since his motor 
vehicle accident while in service and stated that he had 
treated his back pain with over-the-counter medications and 
had not sought treatment at a hospital because of a lack of 
medical insurance.  With his substantive appeal, the veteran 
submitted medical records from March and April 1996, but 
these refer to conditions other than a back disorder.

A March 2000 supplemental statement of the case again 
informed the veteran of the law pertaining to service 
connection and the evidence required to substantiate his 
claim.





Analysis

Initially, the Board notes that the RO denied the veteran's 
claim for service connection for a back disorder as not well 
grounded.  However, recent legislation has eliminated the 
requirement of a well-grounded claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Accordingly, the Board will consider the veteran's 
claim on the merits.  In so doing, the Board finds no 
prejudice to the veteran, as the file shows that he has been 
notified of the legal requirements for service connection and 
the evidence needed to substantiate his claim.  Although 
given an opportunity to do so, he has not identified any 
sources of medical records which might substantiate his 
claim, nor has he provided information which would warrant a 
VA examination.  The notice and duty to assist provisions of 
the law have been satisfied.  Id.

Service connection may be granted for a disability resulted 
from an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Here, the veteran's service medical records show treatment 
for neck and lower back pain in January 1989 following a 
reported December 1988 motor vehicle accident.  The diagnosis 
was low back strain.  The condition was considered as 
resolving later in January 1989.  Later service medical 
records are negative for a back disorder, and the veteran was 
released from active duty in June 1993.  In 1999 the veteran 
claimed service connection for a back disorder, but he has 
neither submitted nor identified any medical records of a 
back disorder at any time after service including currently, 
nor has he submitted medical evidence which would link any 
current back disorder with service.  As a layman the veteran 
has no competence to provide a medical opinion on diagnosis 
or causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The weight of the evidence demonstrates that the back strain 
in service was acute and transitory and resolved without 
residual disability, a current back disorder is not shown, 
and any current back disorder began years after service and 
was not caused by any incident of service.  A claimed back 
disorder was not incurred in or aggravated by service.  As 
the preponderance of the evidence is against the claim for 
service connection for a back disorder, the benefit-of-the-
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a back disorder is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

